Title: From John Adams to François Adriaan Van der Kemp, 3 April 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Quincy Ap. 3. 1815

I thank you, dear Sir for your favours of 7. and 20th. Ult. Messrs Everett and Mr Ticknor will have the benefit of your Introductions. Oh! that I had been So introduced when I entered Holland a forlorn Pilgrim in 1780, without a Single Line of Introduction to any body. What a Knighterrant I have been?
There has been too much Said about Franklins Plagiarism. If he was guilty, which I do not believe, the fault was a Trifle in comparison of his other faults, Vices and Crimes. He was a Successful Swindler of other Mens Laurells and So was Washington. But who, in this Country would wish to publish Nelsons Letters to Lady Hamilton
My Grandsons, George and John are to embark in a fortnight to visit their Parents and Brother in London. God bless them and grant them a happy Passage.
I cannot comprehend the Consequences of the Freedom, though I ardently wish it, of the Scheldte, Antwerp, Nieuporte, Ostende &c How English Eyes can behold it, without starting out of their heads, I know not. Poland too baffles all my Conjectures. Russia will not quit her hold though England Should roar still louder than She does in her Journals and Reviews as well as in Parliament. But why do I Speculate about European Affairs. If I were to write as many Essays, and in as dogmatical a tone and as flippant a Style, as Fisher Ames did, I might only demonstrate my Ignorance as grossly as he did.
your unalterable Friend
John Adams